 Case: 2:20-cr-00075-ALM-NMK Doc #: 26 Filed: 09/14/20 Page: 1 of 1 PAGEID #: 44




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                          :
                                                   :   Case No. 2:20-cr-00075
               Plaintiff,                          :
                                                   :   JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   :   Magistrate Judge King
SEAN M. DETTY,                                     :
                                                   :
                                                   :
               Defendant.                          :


                                           ORDER

       This matter is before the Court on Magistrate Judge King’s July 29, 2020 Report and

Recommendation, accepting Defendant Sean M. Detty’s plea of guilty to one count of Conspiracy

to Possess with the Intent to Distribute 500 Grams or More of a Mixture or Substance Containing

a Detectable Amount of Methamphetamine, in violation of 21 U.S.C. § 846. The parties had

fourteen days to file any Objections to the Report and Recommendation. That period has elapsed

with no Objections filed.

       Having found that Magistrate Judge King reached the correct outcome, the Court ADOPTS

the July 29, 2020 Report and Recommendation as its own findings of fact and conclusions of law.

Defendant Detty’s plea of guilty is hereby ACCEPTED.

       IT IS SO ORDERED.

                                                                     ___
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 14, 2020




                                              1
